Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-8 are currently pending in the present application.
Claims 1-5 and 7-8 are currently amended, and claim 6 is original.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 09 January 2020 was considered by the examiner.
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with applicant’s counsel, Mr. John Guay, on 16 May 2022.
The application has been amended as follows: 
Claim 3.	The semiconductor device according to claim 1, wherein an upper end of the insulating film is provided at a same height as [[an]] the upper surface of the cladding layer.
Claim 4.	The semiconductor device according to claim 1, wherein a width of the back surface of the contact layer is larger than a width of [[an]] -the upper surface of the cladding layer.
Allowable Subject Matter
Claims 1-8 are allowed.
The following is an examiner’s statement of reasons for allowance:
Prior art reference Hata (US 2003/0020079), now made of record, discloses a substrate 21 (Figs. 8, 13); an active layer 28 provided on the substrate; a cladding layer 31 provided on the active layer; an insulating film 33 covering a side surface of the cladding layer and an upper surface of the active layer (Figs. 8, 13); a contact layer 34 provided on the cladding layer (Figs. 8, 13), the contact layer having an upper surface, a back surface which is a surface on an opposite side to the upper surface and is at a same height as an upper end of the cladding layer (Figs. 8, 13), and a side surface connecting the upper surface and the back surface (Figs. 8, 13), the contact layer 34 includes an overhang portion that protrudes from an upper surface of the cladding layer 31 beyond the insulating film (Figs. 8, 13); and an electrode 35 that is in contact with the upper surface of the contact layer 34 and does not contact the insulating film on a portion of the upper surface of the active layer at which the cladding layer is not provided (Figs. 8, 13). However, Hata does not explicitly disclose that the contact layer is larger in width than a total width of the cladding layer and the insulating layer, and that an electrode is in contact with the side surface of the contact layer from an upper end to a lower end of the side surface of the contact layer.
Prior art reference Hashimoto (US 2006/0198414), now made of record, discloses a substrate 12 (Fig. 2); an active layer provided 16 on the substrate; a cladding layer 18 provided on the active layer; an insulating film 22 covering a side surface of the cladding layer 18 and an upper surface of the active layer 16; a contact layer 24 provided on the cladding layer, the contact layer 24 having an upper surface, a back surface which is a surface on an opposite side to the upper surface and is at a same height as an upper end of the cladding layer (Fig. 2), and a side surface connecting the upper surface and the back surface (Fig. 2); and an electrode 26 that is in contact with the upper surface of the contact layer 24 and does not contact the insulating film on a portion of the upper surface of the active layer at which the cladding layer is not provided (Fig. 2). However, Hashimoto does not explicitly disclose that the contact layer is larger in width than a total width of the cladding layer and the insulating film and includes an overhang portion that protrudes from an upper surface of the cladding layer beyond the insulating film and that an electrode is in contact with the side surface of the contact layer from an upper end to a lower end of the side surface of the contact layer.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANGELA DAVISON whose telephone number is (313)446-4819. The examiner can normally be reached M-F 10:00 AM - 3:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Caley can be reached on 571-272-2286. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ANGELA K DAVISON/Primary Examiner, Art Unit 2871